Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Lee Ashby appeals a district court order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006). The court denied the motion because the Guidelines amendments did not lower Ashby’s Guidelines sentence. We conclude that the court did not abuse its discretion. United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of review). Accordingly, we affirm the district court’s order. We dispense *732with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.